Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 6, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemploy*1001ment Insurance Appeal Board finding that claimant voluntarily left his employment for personal and noncompelling reasons. The record establishes that claimant resigned from his employment as a jewelry repairer to join his wife and son in their new home in North Carolina. Claimant stated in his resignation letter that he was resigning for personal reasons and, on his unemployment insurance questionnaire, claimant noted that he relocated in order to pursue a better life with his family. Inasmuch as claimant relocated to North Carolina without a firm offer of employment and the record establishes that continuing work was available, we find no reason to disturb the Board’s decision that claimant voluntarily left his employment without good cause (see Matter of Felix [Pepsi Cola Newburgh Bottling Co.—Commissioner of Labor], 14 AD3d 926 [2005]; Matter of Weiss [Commissioner of Labor], 6 AD3d 1024 [2004]).
Mercure, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.